     Case 1:14-md-02542-VSB-SLC Document 800 Filed 02/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 795 to seal portions of the documents filed at ECF No. 796

is GRANTED. The Letter-Motion filed at ECF No. 797 shall remain under seal only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 795.


Dated:          New York, New York
                February 26, 2020                             SO ORDERED
